Citation Nr: 0822207	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-00 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Armstrong, Legal Intern






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 14, 1977 to October 19, 1977.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2005 
rating decision of the San Diego Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for schizophrenia/mental illness. The veteran 
requested a Travel Board hearing; he failed to appear for 
such hearing scheduled in February 2008. 

The veteran's September 2005 Notice of Disagreement (NOD) 
with the July 2005 rating decision was somewhat nonspecific, 
and was interpreted as also expressing disagreement with the 
RO's denial of service connection for hypertension with 
chronic chest pain.  The December 2005 Statement of the Case 
(SOC) encompassed that matter.  The veteran's December 2005 
Substantive Appeal on VA Form 9 specifically limited his 
appeal to the matter of service connection for 
schizophrenia/mental illness.  Consequently, the matter of 
entitlement to service connection for hypertension with 
chronic chest pain is not before the Board.

In his September 2005 NOD the veteran raised a new claim of 
entitlement to service connection for PTSD.  A February 2006 
rating decision denied such claim on the basis that he did 
not respond to an RO development letter in the matter.  He 
has not filed a timely NOD with the February 2006 rating 
decision, and the matter of service connection for PTSD 
likewise is not before the Board.  


FINDING OF FACT

It is not shown that the veteran has (or at any time during 
the appeal period had) schizophrenia or any (other than PTSD) 
chronic acquired psychiatric disability.  





CONCLUSION OF LAW

Service connection for a psychiatric disability other than 
PTSD (to include schizophrenia) is not warranted. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA 
applies to this claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim. A February 2005 letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, the evidence he 
was responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond / supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
informed the veteran of disability rating and effective date 
criteria.  In light of the disposition in the matter at hand, 
any timing defect as to such notice is non-prejudicial.

The veteran's service medical records (SMRs) and pertinent 
postservice treatment records have been secured.  The veteran 
has not identified any available pertinent, evidence that 
remains outstanding (Notably, Loma Linda VA Medical Center 
has certified that the veteran received no mental health 
treatment at that facility between February 2005 and December 
2006).  The Board notes a VA examination and/or a medical 
opinion were not sought. As there is no competent (medical) 
evidence of a current psychiatric disability, an examination 
to secure an opinion as to whether such disability is/might 
be related to the veteran's service is not necessary to 
decide the claim. See 38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004). As the duty to assist 
is not a one-way street (See Wood v. Derwinski, 1 Vet. App. 
190 (1991)), VA's assistance obligations are met. 
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The veteran claims that he was normal from a psychiatric 
standpoint prior to service, but was traumatized when he was 
jumped by white soldiers and transferred to another base. He 
asserts that he never recovered from the incident and became 
addicted [to drugs] to suppress his fear. 

The veteran's service personnel records reveal that he was 
discharged from service due to a negative attitude and lack 
of motivation.  His SMRs are silent for complaints, findings, 
treatment, or diagnosis related to mental illness. 

VA treatment records from 2001 through 2007 reveal the 
veteran received treatment for various disabilities, but do 
not show a diagnosis of any mental illness. They note a 
history of substance abuse including cocaine use. 

A May 2005 letter from U.S. Veteran's in Progress Program 
detailed a rehabilitation and work program in which the 
veteran was involved, and documented his compliance with all 
program requirements with the goal of getting his life back 
on track.

C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. In 
order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

There is no competent evidence that the veteran has a 
compensable psychiatric disability.  Significantly, governing 
statute (38 U.S.C.A. § 1131) specifically prohibits 
compensation for disability due to primary substance abuse.  
Because he is a layperson, the veteran's own assertions that 
he suffers from a compensable psychiatric disability are not 
competent. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In the absence of any competent evidence that the veteran now 
has an acquired psychiatric disability, there is no valid 
claim of service connection for such disability. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). Accordingly, the 
preponderance of the evidence is against this claim, and 
service connection for a psychiatric disability other than 
PTSD must be denied.


ORDER

Service connection for a psychiatric disability other than 
PTSD is denied.


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


